Citation Nr: 0003193	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

By a decision in December 1997, the Board denied the 
veteran's claims of entitlement to an increased evaluation 
for a left knee disability and entitlement to a total 
disability rating based on unemployability due to service-
connected disability.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In May 1998, the Court remanded this claim to the 
Board for readjudication.  In November 1998, the Board 
remanded the claim to the RO for additional development.  The 
claim has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, swelling and instability.  

3.  Objective examination of the veteran's left knee showed 
tenderness on palpation of the left knee.  The ligaments were 
stable, and range of motion was from 0 to 95 degrees actively 
and to 110 degrees passively.  

4.  The veteran's service-connected left knee disability when 
considering functional impairment more nearly approximates 
the criteria for marked impairment.   

5.  The veteran is service-connected for a left knee 
disability, now evaluated as 30 percent disabling.  

6.  He has a high school education, and one year of college.  
He has also stated that he has one year of training as a pipe 
fitter, and has work experience as an assembler.  

7.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a left 
knee disability have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Diagnostic Code 5262 (1999).

2.  The criteria for a total disability rating based on 
unemployability due to service-connected disability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claims are well 
grounded and that there is no further duty to assist the 
claimant in the development of the claims since all pertinent 
evidence has been associated with the claims file.   38 
U.S.C.A. § 5107.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

The RO has currently rated the veteran's left knee disability 
under the provisions of Diagnostic Code 5262 of the Rating 
Schedule.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262 
(1999).  Under Diagnostic Code 5262, an impairment of the 
tibia and fibula, manifested by malunion, with slight knee or 
ankle disability warrants a 10 percent rating.  A moderate 
knee or ankle disability warrants a 20 percent rating, and a 
marked knee or ankle disability warrants a 30 percent 
evaluation.  A 40 percent rating may be assigned for nonunion 
of the tibia and fibula when there is loose motion requiring 
a brace. Under Diagnostic Code 5257, which was in effect 
until recently, a 20 percent is applicable if the knee 
demonstrates moderate lateral instability, or recurring 
subluxation.  A 30 percent evaluation requires severe 
manifestations.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257. 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. Part 4, Diagnostic Code 5003 
(1999).

Under Diagnostic Code 5260, a 20 percent evaluation is 
warranted for limitation of leg flexion to 30 degrees.  A 30 
percent rating is warranted for limitation of leg flexion to 
15 degrees.  Under Diagnostic Code 5261, a 20 percent 
evaluation is warranted for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted if leg 
extension is limited to 20 degrees.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (1999).  

In September 1970, the RO granted service connection for a 
left knee disability and a 10 percent rating was assigned 
under Diagnostic Code 5257.  This was based primarily on a VA 
examination report dated in August 1970 which showed that the 
veteran had undergone left knee surgery in January 1970 and 
currently complained of left knee swelling on walking and 
left knee tightness.  Examination showed normal range of 
motion, swelling and slight difficulty squatting.  In 
September 1975, a noncompensable evaluation was assigned 
after an August 1975 VA examination showed no abnormal 
findings.  

In June 1994, the RO granted a 20 percent evaluation based on 
VA outpatient treatment records dated in April and May 1994 
which showed that the veteran complained of left knee pain, 
restricted knee motion (flexion to 80 degrees). grade three 
laxity of the MCL ligament and crepitus on movement. 

The Board notes that VA examined the veteran in September 
1995.  He reported that he was currently not working, but had 
worked at the Ford Motor Company until he had surgery on his 
left knee in February 1995.  It was noted that the veteran 
had undergone surgery on his left knee, and was currently 
undergoing physical therapy three times a week.  He was 
waiting for a brace.  It was reported that he walked with a 
cane.  The left knee had valgus to the extent of 20 degrees.  
Medial lateral stability was noted and range of motion was 
recorded as from 0 to 120 with pain.  X-rays taken in June 
1995 were referred to and were noted to show some 
degenerative changes of the joint.  The diagnosis was, status 
post surgery of the left knee, and there is degenerative 
arthritis of the left knee.  

In February 1995, the veteran underwent a left high tibial 
osteotomy at a VA facility.  On VA examination in September 
1995, the veteran reported that he was not working but had 
worked at the Ford Motor Company until his knee surgery in 
February 1995.  He reported left knee pain and weakness 
making him walk with a limp.  Examination showed a valgus of 
the knee to 20 degrees and that squatting was difficult due 
to pain.  There was no swelling but there was a deformity of 
20 degrees valgus.  A surgical scar was noted with tenderness 
on the medial side of the knee.  Medial stability was present 
and flexion was to 120 degrees with pain.  Quadriceps muscle 
was satisfactory with moderate power.  X-rays showed some 
degenerative changes in the joint.  

The evidence of record shows that the veteran was examined by 
a private physician, M. E. Castle, M. D. in May 1996, and at 
that time the veteran reported that he was working on an 
assembly line at Ford Motor Company as a hood, door and deck 
adjuster.  It was noted that he walked with a cane and was 
wearing a brace on his left knee.  The examiner reported that 
the veteran had an anatalgic limp, and that the left knee was 
in slight valgus.  It was reported that the veteran had a 
good stable knee.  It was also stated that the 
anterior/posterior drawer signs, Rocker's signs and Lachman's 
signs were all negative.  Crepitation was noted to be 
worsened by resisted extension and it was reported that this 
was painful.  There was tenderness along the anterior aspect 
of the knee, and motion was from 0 to 120 degrees.  It was 
opined that the veteran would probably come to a total 
replacement arthroplasty and that he was permanently and 
totally disabled as far as his left knee was concerned from 
doing work while on his feet.  

On VA examination in October 1996, the veteran reported that 
he was on medical retirement from the Ford Motor Company 
since June 1996.  He complained of pain in the left knee with 
swelling and a frequent tendency to give out.  It was 
reported that he had to use a brace while walking.  On 
examination it was noted that there was no swelling and there 
was a varus deformity of about 15 degrees.  Tenderness on 
palpation was noted as were multiple surgical scars.  The 
quadriceps muscle was moderate, and there was no atrophy.  
Extension was to 0 degrees and flexion was to 120 degrees.  
The ligaments were stable, and there was pain on anterior and 
posterior motion.  X-rays were reported to show status post 
surgery of the left knee with metallic hardware in the bones.  
There was also evidence of arthritis of the knee joint.  

In a November 1996 letter, James L. Hamilton. M. D., the 
Chief Physician at Ford Motor Company related that the 
veteran had chronic degeneration of the left knee and that 
this required numerous work restrictions and numerous medical 
leaves.  It was further stated that no work placement was 
found for the veteran to fit his needed restrictions.  

In February 1997, the veteran testified at the RO that he 
last worked in January 1995, and that his employment was 
terminated due to his left knee disability and a no work 
available status.  He stated that he had 12 years of school 
and one year of trade school for pipe fitting.  He stated 
that he wore a brace every day and had knee pain from time to 
time.  He reported having stiffness and swelling in cold 
weather.  A complete transcript is of record.  

The veteran was examined by VA in April 1999. The veteran 
reported that he had worked until January 1995 for Ford Motor 
Company and after 29 years of working took a medical 
retirement following knee surgery.  The veteran stated that 
he was unable to work.  He reported that the left knee was 
painful and gives out.  He complained of locking and 
difficulty bending or squatting.  He reported that he had to 
use a knee brace or he would lose his balance.  He stated 
that he also had a cane.  

The examiner noted that without the brace, the veteran walked 
with a left-sided limp.  It was reported that squatting was 
painful and difficult.  There was 20 degrees of valgus.  
Surgical scars on the medial and lateral side were well 
healed, non tender and free of any adhesions.  Mild effusion 
was noted, and crepitation was moderate.  Medial lateral 
stability was maintained as was the anterior posterior.  
Tenderness was noted on the medial side of the joint.  Active 
range of motion was to 95 degrees and passive motion was to 
110 degrees with a complaint of pain.  Quadriceps muscle tone 
was moderate.  Some edema was noted in the left leg and pain 
limited flexion by 15 degrees.  It was also reported that 
weakness limited movement by 25 degrees.  Lack of endurance 
was noted to limit motion by 25 degrees.  The examiner noted 
that there was no history of flare-up, but that there was 
evidence of painful motion, swelling, crepitation, 
tenderness, and guarding of movement.  X-rays were reported 
to show status post surgery of the tibial osteotomy with mild 
arthritis in the joint.  The examiner summarized that there 
was no evidence of subluxation or lateral instability.  
Alignment was noted to be satisfactory.  The diagnosis was, 
status post surgery left knee including tibial osteotomy.  
The examiner opined that the veteran was employable.  

In a June 1999 memorandum, the April 1999 VA examiner noted 
above offered an opinion to clarify the findings reported in 
April 1999.  It was stated that the veteran had complained of 
pain at 110 degrees of knee flexion.  The examiner also 
stated that weakness limited the motion to 70 degrees as did 
lack of endurance.  

In July 1999, the RO confirmed and continued the 20 percent 
evaluation, and the disability was rated by analogy under 
Diagnostic Code 5262.  

The Board must consider the veteran's claim for an increased 
evaluation under all potentially applicable Diagnostic Codes.  
In the veteran's case, medical examination shows decreased 
motion of the left leg with flexion to 95 active and 110 
passive (full flexion is to 140 degrees, per 38 C.F.R § 4.71a 
Plate II), with crepitance, effusion, tenderness, edema, and 
no ligamentous laxity.  Subjectively, the veteran has 
reported that he has pain with some activity and giving way 
of the knee.    

After carefully reviewing the above evidence, the Board 
concludes that the totality of the veteran's symptoms 
describe an impairment of the knee which more nearly 
approximates marked impairment.  It is noted that there is no 
ligamentous laxity and no subluxation.  However, there is 
decreased motion, swelling, and moderate crepitance.  
Accordingly, an increased schedular evaluation is warranted 
when the noted functional loss due to pain and weakness is 
also considered.  This is evidenced by reports of the veteran 
walking with a limp, being unable to squat, and having pain 
and weakness causing decreased motion.  Also it was reported 
that the veteran had only moderate quadriceps muscle tone, 
which substantiates muscle atrophy, and that he had edema.  
The Board finds that when considering the veteran's symptoms 
and his functional impairment due to his left knee 
disability, an increased evaluation to 30 percent is 
reasonably supported by the record.  

A rating beyond 30 percent is not supported by the record 
since there is no showing of ankylosis (Code 5256), extension 
limited to 30 degrees (Code 5261), or nonunion of the tibia 
and fibula (Code 5262).   

In July 1997, VA's General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
both arthritis and instability of the knee may be rated 
separately under diagnostic codes 5003 (or 5010) and 5257, 
while cautioning that any such rating must be based on 
additional disabling symptomatology. Cf. 38 U.S.C.A. § 4.14 
(rating of same disability under different diagnostic codes 
constitutes "pyramiding," and is to be avoided); Esteban v. 
Brown, 
6 Vet. App. 259, 261-62 (1994) (facial scars entitled to 
separate ratings for both pain and disfigurement).  In this 
case, the veteran's limitation of range of motion is not 
applicable in rating arthritis since motion is not limited to 
a compensable degree, and since instability has not been 
objectively documented.  The Board is persuaded that the 
evidence does not support a finding that a separate 10 
percent rating for traumatic arthritis is appropriate.  

In addition, the record does not show that the veteran's 
surgical scars of the left knee are tender, painful, 
ulcerated, or cause any functional impairment.  38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  Thus a 
separate rating for the veteran's scars is not warranted.  

Finally, as this disorder is not shown to be so unusual as to 
render application of the regular schedular provisions 
impractical, there is no basis for an extraschedular rating.  
See 38 C.F.R. § 3.321(b)(1) (1999).

Turning to the issue of entitlement to a total disability 
rating based on unemployability due to service-connected 
disability, the veteran is service-connected for a left knee 
disability, evaluated as 30 percent disabling.  He has a high 
school education and one year of college.  He has also 
testified that he has one year of training as a pipe fitter.  

Under the law, total disability ratings for compensation may 
be assigned if the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
addition, a total disability rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the 

veteran is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more disabilities, provided at least one disability is 
rated at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In this case, the veteran's only service-connected disability 
is not rated at 40 percent or more.  Thus, he is not entitled 
to a total disability rating under the requirements of 38 
C.F.R. § 4.16(a) (1999).  However, per 38 C.F.R. § 4.16(b) 
(1999), if a veteran does not meet the above percentage 
standards for a total rating, and is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disability(s), that veteran shall be rated 
totally disabled.  In arriving at such a conclusion, the 
veteran's service-connected disability(s), employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue, will be considered.  
Upon application of these criteria to the evidence of this 
case, the Board concludes that the veteran's service-
connected disability has not rendered him unemployable.  The 
Board finds, based on the discussion in this decision 
concerning the veteran's service-connected left knee 
disability, that it is now properly rated as 30 percent 
disabling.  

The veteran essentially contends that he is no longer able to 
work because of his service-connected disability; however, 
the evidence indicates otherwise.  On his February 1997 VA 
Form 21-8940 the veteran reported that he worked for Ford 
Motor Company from 1967 to 1995 as an assembler and that he 
has not tried to obtain employment since that time.  As noted 
in the previous discussion, his knee condition produces some 
pain and the impairment is when considering functional 
impairment, marked.  However, the record indicates that the 
veteran has a high school education.  It is noted that he 
indicated on his February 1997 VA Form 21-8940 that he also 
had one year of college and no special training, and that at 
his personal hearing he reported that he had one year of 
training as a pipe fitter only after high school.  However, 
despite this discrepancy, the Board notes that while his left 
knee disability may cause some physical limitations, there is 
no medical evidence which would indicate that the veteran's 
disability renders him totally unemployable.  The veteran was 
retired from his job because there was no position available 
that was compatible with his limitations with that company, 
as noted in the November 1996 statement of James Hamilton, D. 
O, the Chief Physician of Ford Motor Company.  Dr. Hamilton 
stated that the veteran was granted disability retirement 
from Ford Motor Company and that the veteran had chronic 
degeneration of the left knee which required numerous work 
restriction.  It was stated that there was no work placement 
found to fit his needed restrictions.  In addition, it was 
indicated by a private practitioner in May 1996, that the 
veteran's left knee disability made him disabled from doing 
work while on his feet.  The veteran has indicated that he 
has not attempted to find employment since his retirement 
from Ford Motor Company. 

The Board recognizes that the veteran's disability may 
prevent him from doing work involving manual labor or work 
requiring him to be on his feet, however, his condition is 
not so restrictive that he is prevented from accomplishing 
other jobs that are less demanding.  It is notable that a VA 
physician has opined in an April 1999 VA examination report 
that the veteran is employable.  In the absence of evidence 
that the veteran's service-connected disability, in and of 
itself, limits the veteran's physical ability to such an 
extent so as to prevent him from securing employment of at 
least a sedentary nature, the Board concludes that, while 
some impairment in the veteran's employability exists owing 
to the effects of his service-connected disability, the 
preponderance of the evidence nevertheless is against the 
veteran's claim of entitlement to a total rating based upon 
unemployability due to his service-connected disability.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16. 


ORDER

An increased evaluation for a left knee disability to 30 
percent is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.   

Entitlement to a total rating based on unemployability due to 
service-connected disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

